Citation Nr: 1116922	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  10-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an increased rating for hepatitis C, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that awarded an increased rating of 10 percent for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In his December 2009 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Travel Board hearing at the RO in Atlanta, Georgia.  Thereafter, the Board sent the Veteran a February 2011 letter asking him whether he still desired to testify at a Travel Board hearing at the RO.  The Veteran responded in the affirmative in an April 2011 telephone conversation, which was documented by his representative.

As the Veteran has not yet been afforded the opportunity for a Travel Board hearing in support of his claim, the Board finds that, on remand, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing on his appeal at the RO in Atlanta, Georgia.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

